Citation Nr: 0127770	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  93-09 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increased rating for right ulnar 
neuropathy, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision that 
denied entitlement to a rating in excess of 10 percent for 
right ulnar neuropathy.  In November 2000, the RO granted an 
increased rating, to 30 percent, rating for right ulnar 
neuropathy, effective July 17, 1992 (the date of his claim 
for an increase).  The veteran continued his appeal.  

The Board notes that the veteran was scheduled for a hearing 
before a Member of the Board at the RO in November 2001.  
However, he canceled his request for the hearing that same 
month, and has not requested that a hearing be rescheduled.  
Under these circumstances, the Board deems the veteran's 
request for a Board hearing withdrawn.  See 38 C.F.R. 
§ 20.704(e) (2001).


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished.  

2.  Symptoms associated with the veteran's right ulnar nerve 
neuropathy are numbness and decreased pin prick and light 
touch perception, some pain in the right arm/hand, and 
decreased grip strength in his right hand.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
right ulnar neuropathy are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8516 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records note that the veteran sustained shell 
fragment wounds to the right upper arm.  Following service, 
VA examination revealed a scar on the right upper arm.  By 
rating decision in November 1969, the RO granted service 
connection for residuals of shell fragment wounds to the 
right arm.  Thereafter, in January 1980, the veteran was seen 
at a VA outpatient clinic with complaints of pain in his 
right arm and numbness in the fingers of his right hand.  X-
rays revealed shrapnel in close proximity to the ulnar nerve 
route.  Impression was right ulnar neuropathy secondary to 
trauma and shrapnel impingement.  By rating decision in April 
1980, the RO granted a service connection and assigned an 
initial 10 percent evaluation for right ulnar neuropathy, 
secondary to service-connected shell fragment wounds of the 
right arm.

In July 1992, the veteran submitted a claim for an increased 
rating for right ulnar neuropathy.  He stated that he 
experienced constant numbness in his right arm and fingers, 
which made it difficult for him to drive, write, or use his 
right hand in any way for a long period of time.  In support 
of his claim, the veteran submitted a June 1992 statement 
from Morton Spinner, M.D., his private physician.  Dr. 
Spinner noted the veteran's history of a shrapnel injury and 
ulnar nerve complaints.  He reported that recent 
electromyographic studies did not reveal any entrapment of 
the ulnar nerve at the elbow or any electrical abnormalities 
in the ulnar nerve.  He opined, "there may be scarring about 
the ulnar nerve which produces symptoms but not electrical 
abnormality."

An August 1992 VA peripheral nerves examination report notes 
the veteran's complaints of a greater degree of fatigue in 
his arms with minimal exertion as well as some loss of 
dexterity in his fingers.  The veteran also complained of 
more paresthesias in the 4th and 5th digits in his right hand.  
Examination revealed 5/5 strength in all extremities.  There 
was no claw hand deformity.  Flexion of the wrist was good.  
Biceps, triceps, deltoid and finger flexures were all 5/5 in 
the right extremity.  The veteran had minimal fine motor 
coordination in the right hand.  Sensory examination revealed 
parathesias objectively and some loss of pin prick and touch 
sensation involving the 4th and 5th fingers of the right hand.  
There was no loss of sensation in the medial aspect of the 
forearm.  There was significant pain emanating from the arm 
at the area of the shrapnel injury but no significant loss of 
sensation at that sight.  The examiner stated that the 
veteran:

sustained a traumatic injury to the area 
of the ulna nerve in 1967- the shrapnel 
is still impeded in his arm apparently in 
close proximity to the ulna nerve[.]  
[T]here seems to be some slow progression 
of subjective symptoms including pain in 
the arm as well as loss of dexterity at 
the paresthesias of the 4th and 5th 
fingers.  EMG done 3 months ago [for Dr. 
Spinner] apparently demonstrated no 
significant pathology of the ulna nerve; 
however none the less his subjective 
symptoms are real and bothersome to the 
[veteran].

A February 1993 outpatient treatment report from the pain 
clinic at the New York VA Medical Center (VAMC) notes the 
veteran's complaints of very painful neuropathy in the right 
upper extremity with decreased dexterity in the right hand.  
Upon examination, strength was 5/5 and there was subjective 
decreased pin prick in the ulnar distribution of the right 
hand and medial right upper arm.  Impression was ulnar 
neuropathy.

The veteran testified during a June 1993 personal hearing 
that woke up each morning with pain and a burning sensation 
in his right biceps.  Pain and fatigue increased with the use 
of his right upper extremity, and his 4th and 5th fingers 
cramped and "curled up."  He indicated that he had problems 
grasping things with his right hand.  He indicated that he 
was unable to carry any weight above his right shoulder.  In 
addition, the veteran indicated that he had recently been 
treated at the New York VAMC and was no longer being treated 
by Dr. Spinner.

A June 1993 VA peripheral nerves examination report notes the 
veteran's complaints of constant pain in the upper arm near 
his scar, in the 4th and 5th fingers of his right hand and 
over the right side of his neck.  The veteran indicated that 
the pain increased during cold, damp weather and with use of 
the wrist and fingers.  Examination revealed normal power in 
the upper extremities.  Sensation was diminished to pin prick 
and touch in the 4th and 5th fingers of the right hand.  Deep 
tendon reflexes were +2 in all extremities.  X-rays of the 
right arm revealed a foreign body in the soft tissues.  
Diagnosis was post-traumatic right ulnar neuropathy.

A March 1997 VA peripheral nerves examination report notes 
the veteran's complaints of progressively worse pain in the 
third and fourth digits and medial aspect of the right hand, 
right biceps and right lateral aspect of the neck.  The 
veteran described this pain as a constant pain, "like a 
toothache."  He also reported problems with fatiguing of the 
muscles with use and hand cramps.  Motor examination was 5/5 
in all groups; however, there was some giveaway of the right 
deltoid.  Sensory examination revealed decreased pin prick in 
the distribution of the right 4th finger proximally to the 
wrist.  There was decreased vibratory sense on the right 
pinky, but not in the right index finger.  On Phalen and 
Tinel testing, there was exacerbation of the numbness and 
pain in the right 3rd and 4th digits.  Reflexes were 
symmetrical in all groups.  The examiner stated that that the 
veteran exhibited:

[s]igns and symptoms most consistent with 
an ulnar neuropathy in the right upper 
extremity, however, there are some 
features which may appear to be 
functional.  This problem can be better 
localized, and quantified, with an EMG 
study of the bilateral upper extremities, 
so the referral was made.  Final 
determination is pending that study.

An April 1997 VA EMG study revealed an absent right median 
nerve sensory potential, slowed left medial nerve sensory 
conduction velocity across the wrist, as well as a 
prolongation of the right median nerve distal motor latency.  
The ulnar nerve studies were not typical for a lesion at the 
elbow on the left side but there did not appear to be a 
discrepancy compared to the right side results.  Impression 
was bilateral carpal tunnel syndrome, severe on the right and 
mild on the left.

A February 1998 letter from Eduardo Rodriguez, M.D., notes 
that the veteran was seen for a consultation in January 1997.  
He complained of dysesthesia in the right ulnar distribution.  
This sensation was persistent and tended to be aggravated by 
the change in weather.  He also complained of loss of 
strength in the right hand, increased fatigability in the 
right arm and hand and cramps in the 4th and 5th fingers.  A 
history of shrapnel injuries tot he right biceps was noted.  
Examination revealed that muscle strength of the middle 
deltoid bilaterally normal.  The elbow flexor and extensor 
were good.  On the dynamometer, the veteran measured 80-85-85 
kilograms per square centimeters on the right and 106-100-100 
kilograms per square centimeters on the left.  Careful 
observation of the right arm indicated the presence of a 
minimal gap on the junction of the 2/3 to the lower 3rd of 
the right biceps.  There was tenderness to palpation in this 
area and pain with forceful supination of the forearm.  
Examination of the right hand showed edema of the PIP joints 
and some vasospastic changes in the distal of the fingers.  
Sensory examination revealed decreased sensation on the 
medial aspect of the right forearm and hand.  There was 
decreased sensation of the 5th finger and the medial aspect 
of the forefinger.  Diagnoses included right ulnar neuropathy 
secondary to shrapnel compressing the branches of the ulnar 
nerve in the axillary region.

An August 1998 VA peripheral nerves examination report notes 
the veteran's complaints of numbness and aches involving the 
right hand and extending to the area of the right biceps.  
The veteran indicated that he was unable to type with his 
right hand.  He further complained that cold aggravated his 
condition.  Examination revealed normal range of motion of 
the right upper extremity.  Motor testing showed no 
significant weakness; however, there was minor atrophy of the 
right thenar eminence.  Sensory examination revealed 
nonconsistent findings of decreased pin prick in the 4th and 
5th fingers on the right hand and decreased light touch 
perception in the same distribution.  There was no sensory 
abnormality above the wrist.  Deep tendon reflexes were 
retained.  Tinel's sign did not elicit any symptoms.  
Diagnoses included sensory symptoms of slight ulnar 
neuropathy with paucity of objective depth and carpal tunnel 
syndrome, severe on the right side and mild on the left side.  
The examiner opined that there was no relationship between 
the carpal tunnel syndrome and the veteran's shrapnel 
injuries sustained during his military service.

By rating decision dated in May 1999, the RO denied 
entitlement to service connection for bilateral carpal tunnel 
syndrome.  The veteran did not appeal this decision.

A November 1999 letter from Dr. Rodriguez notes that the 
veteran was seen on October 1999 with complaints of numbness 
below the right elbow, which was sometimes more intense on 
the 4th and 5th fingers of the right hand.  The veteran also 
complained of increased fatigability, and stated that during 
work hours he needed to rest frequently.  In addition, the 
veteran reported that he occasionally dropped objects from 
his right hand.  Examination revealed decreased sensation on 
the medial aspect of the right forearm and the 4th and 5th 
fingers.  There was decreased strength in grasp and release.  
Dr. Rodriguez stated that the veteran continued to show 
slight progression of his symptoms of the right upper 
extremity.  A December 1999 letter from Dr. Rodriguez notes 
that during the veteran's October 1999 visit, he complained 
of paresthesia and tenderness on the right upper extremity 
and decreased sensation on the right hand.  Grasp measured on 
the dynamometer was decreased on the right.  Specifically, 
the veteran measured 70-65-65 kilograms per square 
centimeters on the right and 100-100-90 kilograms per square 
centimeter on the left.

The veteran testified during a March 2000 personal hearing 
that his right arm was in "constant pain," which he 
described as a "constant toothache, which gets exasperated 
with any usage."  He indicated that physical labor caused 
his right arm to tingle and become fatigued.  The veteran 
also stated that although his right arm pain was constant, he 
was able to move his arm any way he wanted.  In addition, the 
veteran stated that although he is right-handed, his 
disability has left his left hand stronger than his right.  
He further stated that he was not currently receiving any 
kind of medical treatment for his right arm disability.  In 
addition, the veteran testified that he had his own vitamin 
export business.  He stated that although he became fatigued 
and fell behind at work, he had not lost any business.  He 
further stated that he was working six days a week.

A June 2000 VA examination report notes the veteran's 
complaints of constant, sharp, shooting pain starting in the 
medial aspect of the right arm and spreading to the medial 
aspect of the right forearm to involve the fourth and fifth 
digits.  The veteran described the pain as constant, with 
numbness and tingling, and pins and needles.  He indicated 
that the pain was getting worse, especially when using the 
computer with his right hand and during cold or rainy 
weather.  The veteran denied any weakness in the right upper 
extremity.  Neurological examination revealed that muscle 
strength was 5/5 in the upper extremities except for some 
very sural weakness in the right wrist flexors.  No atrophy 
was noted in the muscles of the hands.  There was some mild 
weakness in the right flexor carpi ulnaris (measured at 5-
/5), but the abductor digiti minimi and flexor digiti minimi 
in the right thigh were within normal limits.  The interossei 
were 5/5 bilaterally.  Sensory examination revealed decreased 
pin prick in the right ulnar nerve distribution.  Deep tendon 
reflexes were 2+ symmetrically in the upper and lower 
extremities.  Coordination and gait were normal.  Impression 
was bilateral carpal tunnel syndrome, by history.  The 
examiner also noted that painful symptomatology and some 
neurological findings were consistent with a clinical 
diagnosis of right ulnar nerve neuropathy.

In November 2000, the RO granted an increased rating, to 30 
percent, for right ulnar neuropathy, effective July 17, 1992.  
Thereafter, the veteran continued his appeal.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations that implement the Act (but, with the possible 
exception of the provision governing claims to reopen on the 
basis of new and material evidence do not create any 
additional rights) recently were promulgated.  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  

For the issue at hand, the Board finds that the requirements 
of the new law have essentially been satisfied.  In this 
regard, the Board notes that as evidenced by the May 1993 
statement of the case, and the September 1993, January 1998, 
May 1999 and November 2000 supplemental statements of the 
case, the veteran and his representative have been given 
notice of the pertinent laws and regulations governing the 
veteran's claim and the reason for the denial of his claim.  
Hence, they have been provided notice of the information and 
evidence necessary to substantiate the claim, and have been 
afforded ample opportunity to submit such information and 
evidence.  The RO has made reasonable and appropriate efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims; in fact, it appears that all 
existing, pertinent evidence identified by the veteran as 
relative to this claim has been obtained and associated with 
the claims files.  (Specifically, in 1993, the veteran 
indicated that he was receiving treatment at the pain 
management clinic of the New York VAMC.  The RO requested the 
veteran's treatment records from the New York VAMC on two 
occasions (in 1993 and 1997), but only received records dated 
in February 1992 and February 1993.  In 2000, the veteran 
testified that he is no longer receiving VA treatment.)  
Moreover, the veteran has undergone VA examinations in 
connection with the claim and has testified at hearings.  
There is no indication that there is additional, existing 
evidence outstanding that is necessary for a fair 
adjudication of the issue on appeal.  Under these 
circumstances, the Board finds that this claim is ready to be 
considered on the merits.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

While the history of a disability must be considered (Id.; 
38 C.F.R. § 4.1), where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In this case, the veteran's right ulnar neuropathy is rated 
in accordance with Diagnostic Code 8516, pursuant to which 
paralysis of the ulnar nerve is evaluated.  Under that code, 
a 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve in the major extremity.  A 30 
percent evaluation requires moderate incomplete paralysis.  A 
40 percent evaluation requires severe incomplete paralysis.  
A 60 percent evaluation requires complete paralysis of the 
ulnar nerve, with: "griffin claw" deformity due to flexor 
contraction of ring and little fingers, very marked atrophy 
in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct thumb; 
and weakened flexion of the wrist.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.

The Board notes that with respect to incomplete paralysis of 
the peripheral nerves, the Rating Schedule provides as 
follows:  

The term "incomplete paralysis," with 
this and other peripheral nerve injuries, 
indicates a degree of lost or impaired 
function substantially less that the type 
picture for complete paralysis given with 
each nerve . . . .  When the involvement 
is wholly sensory, the rating should be 
for the mild, or at most, the moderate 
degree.

38 C.F.R. § 4.124a (discussing diseases of the peripheral 
nerves).

After considering the pertinent evidence of record in light 
of the above criteria, the Board must conclude that the 
veteran's current evaluation of 30 percent fully contemplates 
the level of disability due to his service-connected right 
ulnar neuropathy.  The symptoms most consistently 
attributable to the right ulnar neuropathy are primarily 
sensory-numbness and decreased pin prick and light touch 
perception in the right ulnar nerve distribution, affecting 
the 3rd and 4th fingers of the right hand. The veteran also 
complains of experiencing pain in the right upper extremity, 
worse after use of the right hand and with weather changes.  
The June 2000 examiner assessed that painful symptomatology 
and some neurological findings were consistent with a 
clinical diagnosis of right ulnar nerve neuropathy, although 
the extent to which such complaints are attributable to the 
veteran's right ulnar neuropathy (versus the actual shell 
fragment wound, currently evaluated as 10 percent disabling 
under Diagnostic Code 5305, injury to Muscle Group V, and the 
veteran's nonservice-connected bilateral carpal tunnel 
syndrome, more severe on the right) is unknown.  See 38 
C.F.R. § 4.14 (cautioning against consideration of 
manifestations not resulting from the service-connected 
disability under consideration in establishing the 
appropriate evaluation).  

That notwithstanding, even including, in addition to sensory 
disturbances, subjective complaints of arm/hand pain as 
manifestations of the veteran's right ulnar neuropathy, the 
Board emphasizes that only actual evidence of functional loss 
affecting the right upper extremity is decreased grip 
strength in the right hand.  Simply stated, functional loss 
beyond that has not been demonstrated.  Muscle strength has 
consistently been noted to be 5/5 in the right upper 
extremity, with only minor atrophy in the thenar eminence 
noted in August 1998, and "very sural weakness in the right 
wrist flexors" noted in June 2000.  Significantly, moreover, 
examinations have revealed good flexion in the right wrist 
and no claw hand deformity.   

For the reasons noted, the Board finds that the evidence 
establishes no more than overall moderate impairment 
resulting from the right ulnar neuropathy, which is 
consistent with the 30 percent evaluation currently assigned, 
and that the criteria for the assignment of the next, higher 
40 percent evaluation or the maximum 60 percent evaluation 
under Diagnostic Code 8516 are not met.  The objective 
evidence simply does not support the veteran's contentions of 
entitlement to a rating in excess of 30 percent for his 
disability.  While slight functional loss and some sensory 
disturbance is shown, the medical evidence reveals that the 
function of the veteran's right hand and wrist are not 
significantly impaired, and there is no objective evidence 
whatsoever to indicate that the veteran suffers from such 
debilitating pain, numbness, or weakness that his condition 
is comparable to either severe, incomplete paralysis, or 
complete paralysis.  While the Board appreciates the 
veteran's sincere belief in the merits of his claim, the 
pertinent evidence of record does not support a finding that 
his disability results in more than moderate, incomplete 
paralysis.  Under these circumstances, the Board finds that 
the record presents no schedular basis for an award of the 
benefits sought.

Additionally, the Board notes that, although the RO did not 
explicitly consider whether a higher evaluation for right 
ulnar neuropathy is warranted on an extra-schedular basis, as 
indicated above, there is a duty to acknowledge and consider 
all regulations that are potentially applicable through the 
assertions and issues raised in the record.  See Schafrath, 
supra.  However, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  There is no showing that the 
veteran's right ulnar neuropathy has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitated frequent periods 
of hospitalization; or that the disability has otherwise has 
rendered inadequate the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

On the basis of all the foregoing, the Board must conclude 
that the veteran's claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

A rating greater than 30 percent for right ulnar neuropathy 
is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals



 

